El Juez Peesidente Sr. Hernández,
emitió la opinión del tribunal.
El presente caso está sometido a nuestra consideración a virtud de recurso de apelación que se dice interpuesto contra sentencia que en grado de apelación y mediante celebración de nuevo juicio dictó la Corte de Distrito de San Juan, Sección 2a., en 25 de octubre del año próximo pasado, condenando al denunciado apelante como culpable del delito de acometi-miento y agresión grave a la pena de dos años de cárcel,y las costas.
Ambas partes han presentado alegatos escritos, asistiendo *113también al- acto de la vista que se celebró el día 5 de los corrientes, en cuyo acto el Fiscal llamó, la atención de este tribunal sobre el hecho de que en el récord no aparecía escrito alguno de apelación, por lo que esta corte carecía de juris-dicción para decidir el recurso. -. ■
Hemos examinado la' transcripción de autos y en efecto falta la copia del escrito de apelación que con otros docu-mentos ha debido remitir el secretario de la corte inferior, por precepto imperativo del artículo 356 del Código de Enjuicia-miento Criminal enmendado por ley aprobada en 7 de marzo de 1908. •
Y no basta que en el escrito de exposición del caso se haya afirmado por la parte apelante con la aprobación del juez el hecho de haberse interpuesto la apelación o que de cual-quier otra manera incidental se consigne la interposición de dicho recurso, como ya dijimos al resolver el caso de El Pueblo v. Lorenzo, 18 D. P. R., 978.
Nos referimos a la doctrina legal que en el mencionado caso dejamos establecida y que en el presente ratificamos.
Careciendo de jurisdicción esta corte para resolver el re-curso, procede se desestime.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey. . - •